                           Case 2:19-cv-04980-AB-SK Document 202 Filed 09/28/20 Page 1 of 2 Page ID #:3144



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                                                 IN THE UNITED STATES DISTRICT COURT
                             10
                                                    CENTRAL DISTRICT OF CALIFORNIA
                             11
                                                                  WESTERN DIVISION
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                             12
      L OS A NGELE S




                             13   NOMADIX, INC.,                                Case No.: 2:19-cv-04980-AB-FFM
                             14               Plaintiff,                        Honorable André Birotte Jr.
                             15         v.                                     ORDER DENYING AS MOOT
                                                                               GUEST-TEK’S EX PARTE
                             16   GUEST-TEK INTERACTIVE                        APPLICATION TO QUASH AND
                                  ENTERTAINMENT LTD.,                          RECALL WRIT OF EXECUTION
                             17                                                (DKT. NO. 193)
                                              Defendant.
                             18
                             19
                             20
                             21      Having considered Defendant Guest-Tek Interactive Entertainment Ltd.

                             22   (“Guest-Tek”)’s Ex Parte Application to Quash and Recall Writ of Execution (Dkt.

                             23   No. 193) and the Court’s September 23, 2020 Order Denying Defendant’s Motion

                             24   for Reconsideration, the Court DENIES AS MOOT this Application.

                             25
                             26
                             27
                             28

                                               ORDER DENYING GUEST-TEK’S EX PARTE APPLICATION TO QUASH AND RECALL WRIT OF EXECUTION
                                                                                            (DKT. NO. 193); CASE NO.: 2:19-CV-04980-AB-FFM
                           Case 2:19-cv-04980-AB-SK Document 202 Filed 09/28/20 Page 2 of 2 Page ID #:3145



                            1        IT IS SO ORDERED.
                            2
                            3
                            4        Dated: September 28, 2020                        ______________________________
                                                                                      Honorable André Birotte Jr.
                            5                                                         United States District Judge
                            6
                            7
                            8
                            9
                           10
                           11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           12
      L OS A NGELE S




                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                      ORDER DENYING GUEST-TEK’S EX PARTE APPLICATION TO QUASH AND RECALL WRIT OF EXECUTION
                                                                                   (DKT. NO. 193); CASE NO.: 2:19-CV-04980-AB-FFM
